Citation Nr: 0504270	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-29 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include a separate 10 percent rating for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1969.  He was awarded the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO letter determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


FINDINGS OF FACT

1.  By an April 1973 rating action, service connection for 
tinnitus was granted, and a non-compensable rating was 
assigned.

2.  By a March 2001 rating action, the rating for tinnitus 
was increased to 10 percent disabling.

3.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for tinnitus.

4.  There has been no claim, or demonstration, of an 
exceptional or unusual tinnitus disability picture, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus, to include a 
separate 10 percent rating for each ear, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (as in effect prior to, and from, June 13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the veteran of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000), see 38 U.S.C.A. § 5103A.

Under 38 U.S.C. § 5103(a), the VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code (DC) 6260 and by the previous versions of 
DC 6260 as interpreted by a precedent opinion of the General 
Counsel that is binding on all Department officials and 
employees.  VAOPGCPREC 2-2004.  No other basis for an 
increased rating has been set forth in this appeal.

Factual background

Service medical records show that the veteran sustained 
acoustic trauma with left ear hearing loss after a "rocket 
hit boat" in February 1969.  A March 1969 ear, nose, and 
throat clinical record from the 24th Evac Hospital indicates 
"since then decreased hearing and ringing." 

By an April 1973 rating action, service connection for 
tinnitus was granted, and a non-compensable rating was 
assigned.  

The veteran was provided a VA audiological examination in 
March 2001.  The veteran reported constant tinnitus in the 
left ear since service  and periodic tinnitus in the right 
ear since service.  The examiner reported "[n]o tinnitus 
noted today."  

By a rating action dated in March 2001, the RO granted the 
veteran's claim for an increased rating for tinnitus.  A 10 
percent evaluation was assigned for tinnitus.

In a statement received in April 2003, the veteran's 
representative requested an increased rating for the service-
connected tinnitus of a separate 10 percent rating for each 
ear. 

Analysis 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 
4 (2003).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The veteran's bilateral tinnitus is currently rated 10 
percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  At the time he filed his claim, Diagnostic Code 
6260 provided a maximum 10 percent rating for recurrent 
tinnitus.  A note following the diagnostic code stated that a 
separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or 
another diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (as in effect prior to June 13, 
2003).

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still assigns a maximum 10 percent 
rating for recurrent tinnitus.  However, the notes following 
the diagnostic code now include the following: Note (1): A 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  Note (2): Only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3): Objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (effective from June 13, 2003).

The veteran's representative asserts that the veteran is 
entitled to an increased rating for his service-connected 
tinnitus.  In effect, the representative argues that the 
veteran should be granted a separate 10 percent rating for 
each ear since he was diagnosed with bilateral tinnitus.  
However, both the old and new rating criteria allow a maximum 
10 percent rating for tinnitus.  The Board observes that the 
summary information accompanying the regulatory changes to 
the rating criteria for evaluating tinnitus specifically 
indicates that the addition of the Notes was intended to 
codify current standard VA practice of awarding a 10 percent 
rating for tinnitus whether it was unilateral or bilateral, 
not to change the way tinnitus was evaluated.  See 68 Fed. 
Reg. 25822-25823 (May 14, 2003).  Furthermore, as briefly 
noted above, VA's General Counsel has held that Diagnostic 
Code 6260 authorized a single 10 percent disability rating 
for tinnitus regardless of whether it was perceived as 
unilateral, bilateral, or in the head.  Therefore, separate 
ratings for tinnitus in each ear may not be assigned under 
Diagnostic Code 6260.  See VAOPGCPREC 2-2003.

Additionally, there is no applicable alternative diagnostic 
code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted above, Diagnostic Code 6260 
refers to the possibility that an evaluation for tinnitus 
might be combined with separate evaluations not only for 
impaired hearing (under Diagnostic Code 6100), as has been 
done in this case, but also for chronic suppurative otitis 
media, mastoiditis, and/or cholesteatoma (under Diagnostic 
Code 6200) or peripheral vestibular disorders (under 
Diagnostic Code 6204).  However, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder.  Hence, there is no basis for 
an additional rating.

In his Brief in support of the claim, the veteran's 
representative has argued that current case law mandates that 
each service-connected disability should be rated separately 
and the ratings combined.  See, e.g., Colayong v. West 12. 
Vet. App. 524 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994).  Hence, it is argued, the veteran is entitled to 
separate ratings for his left and right ear tinnitus.  
However, as discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus which arises from the brain, 
not the ears.  Therefore, the undifferentiated nature of the 
source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-2003.  Therefore, for the purpose 
of rating tinnitus, the perception of sound in one or both 
ears is irrelevant and the assignment of separate ratings 
based on each ear would be inappropriate.  Furthermore, the 
amendment to Diagnostic Code 6260 definitively stating that 
only a single 10 percent disability rating is authorized for 
tinnitus merely restated the law as it existed both prior to 
and after the amendment.  Accordingly, the Board finds no 
basis to find the prior version of Diagnostic Code 6260 
ambiguous.

In a case such as this, where the law, and not the facts, is 
dispositive, the claim should be denied due to a lack of 
legal entitlement under the law.  Accordingly, the claim for 
an initial evaluation in excess of 10 percent for service-
connected tinnitus, to include separate compensable 
evaluations for each ear, is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board has also considered whether an evaluation 
in excess of 10 percent is warranted for the veteran's 
tinnitus on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2003).  However, the evidence of record does 
not demonstrate that the veteran's tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).


ORDER
Entitlement to a rating in excess of 10 percent for tinnitus, 
to include a separate 10 percent rating for each ear, is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


